        Case 3:20-cv-00622-C Document 12 Filed 05/26/20                 Page 1 of 3 PageID 43



                            IN THE LINITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


TAMIKKO FIELDS,                                     )
                                                    )
                          Plaintiff,                )
                                                     )
                                                     )
                                                     )
PROCOLLECT, INC.,                                    )
                                                     )
                          Def'endant.                )   Civil Action   No .   3   :20-CY -0622-C

                                        SCHEDULI G ORDER

I   .      Pursuant to Rule l6(b), Fed. R. Civ. P., the Court establishes the following schedule for
           this case:

           (a)     Motions to join other parties and amend the pleadings must be filed by 3:00 p.m.
                   on October l, 2020.

           (b)     Motions for summary judgment must be filed by 3:00 p.m on June 1,2021

           (c)     Motions in limine must be filed and discovery must be completed by 3:00 p.m. on
                   August 16, 2021 .

           Deadlines will "not be extended except upon good cause shown and by order ofthe
           Court." See Saavedra v Murphy Oil U.S.A., lnc. v. Lou-Con, Inc. ,930 F.2d 1 104, 1 107
           (5th cir. l99l).

)          Unless further ordered by the Court, the parties are not required to make initial
           disclosures under Rule 26(a)(l), Fed. R. Civ. P., and no conferences are required under
           Rule 26(f), Fed. R. Civ. P.

3          Counsel are expected to cooperate with each other in conducting discovery, clarifuing the
           issues, and getting the case ready for trial. Specifically, counsel must strictly comply with
           the mandates set forth in Dondi Properties Corporation v Commerce Savings & Loan
           Association,l2l F.R.D. 284 (N.D. Tex. 1988) (en banc) (per curiam).

4          Filing documents electronically is not mandatory. However, in all cases where electronic
           case filing is done, counsel may serve and respond to written discovery requests through
           electronic mail service. This discovery practice will be governed by the Northem District
           ofTexas Local Rules, this Court's Local Rules/Judge Specific Requirements, and the
     Case 3:20-cv-00622-C Document 12 Filed 05/26/20                  Page 2 of 3 PageID 44



        Clerk's ECF Administrative Procedures Manual regarding electronic case filing
        procedures.

5       Counsel are referred to the Local Rules ofthe Northem District ofTexas, the Civil Justice
        Cost and Delay Reduction Plan ofthe Northem District ofTexas, and the Local Rules/
        Judge Specific Requirements of this Court.

6.      The above case is set for trial at 9:00 a.m. on September 7,2021, in the United States
        Distdct Courtroom, Earle Cabell Federal Building, Dallas, Texas.r Counsel shall comply
        with the following:

        (a)    All counsel      jointly prepare a proposed pretrial order for the Court to enter,
                             shatl
               which shall contain the following:

               (l)     a summary   ofthe claims and defenses ofeach party;
               (2)     a statement of stipulated facts;
               (3)     an estimate ofthe length oftrial;
               (4)     a list ofadditional matters which would aid in the disposition ofthe      case;
               (5)     the signature ofeach counsel; and
               (6)     a place for the date and signature ofthe Court.


               Counsel are ordered to confer prior to the date of submission ofthe proposed
               pretrial order, and a certificate shall be attached to the proposed order, signed by
               counsel, stating that such a conference has been held, the stipulations are agreed
               upon, and that the proposed pretrial order is submitted to the Court for entry.
               Failure to agree upon the wording or terms of the proposed order will not be an
               excuse for not filing same, but counsel may place in such order their respective
               versions of the matters to be included.

        (b)     At least twenty-one (21) days before the scheduled date for trial, counsel shall file
                with the Clerk and serve on opposing parties proposed jury insEuctions and issues
                in jury cases and proposed findings offact and conclusions of law in non-jury
                cases, any trial briefs that counsel may desire to present to the Court, and the
                proposed pretrial order.

        (c)        least twenty-one (21) days before the scheduled date for trial, counsel shall file
                ,A.1

                with the Clerk and serve on opposing parties the information described under Rule
                26(a)(3)(A), Fed. R. Civ. P. At the same time, exhibits shall be exchanged
                between the parties. Because the court finds it more practical to make evidentiary




       rlf the parties agree that an earlier trial setting is appropriate, the Court will consider a
motion to reschedule trial.

                                                   2
    Case 3:20-cv-00622-C Document 12 Filed 05/26/20                 Page 3 of 3 PageID 45



              rulings at time oftrial, counsel are not required to file objections to exhibits
              pursuant to Rule 26(aX3)(B), Fed. R. Civ. P.

       (d)    Ifa pretrial conference is deemed necessary, counsel shall notifr  the Court at the
              time of filing the proposed pretrial order, or sooner, and the Court will, at the
              Court's discretion, schedule such a conference.

       (e)    In   jury
                    cases, counsel are not required to submit proposed voir dire questions.
              Counsel will be permitted to conduct voir dire of the jury panel, subject to further
              order of the Court.

       (0     The above trial setting rvill continue for the following weeks during the same
              month. This case has becn scheduled for trial with other cases. You are
              rcsponsible for staying in contact rvith the Judge's chambers to determine
              rvhere your casc stands on the Court's docket. There will be no docket call.

       (g)    Should counsel fail to appear at a scheduled pretrial conference or to timely
              submit a complete and correct pretrial order as required or fail to comply with the
              other directions set out herein, an ex parte hearing may be held and judgment of
              dismissal, default, or other appropriate order will be entered.

7      Any party not represented by counsel is expected to comply with the above.

       SO ORDERED.

       Dated: Mav           ,2020.

                                                      I



                                                                ,/ a4rrz'z'z
                                              S            C   INGS
                                                      OR         STATEF D         RICT JUDGE




                                                  J
